Territory of Michigan in the district court of the district of HURON & DETROIT
William M. G. Buckland was attached to answer unto Elijah Brush in a plea of trespass on the case whereupon the said Elij ah in his own proper person complains for that whereas the said William on the 3otb day of March in the year of our Lord 1809 towit at Detroit in the District and Territory aforesaid made his certain note in writing commonly called a promisory note his own proper hand writing being thereunto subscribed and then and there delivered the said note to the said Elijah and thereby promised for Value recd to pay the said Elijah by the name of Elijah Brush or order by the fifteenth day of April next (meaning April next ensuing the date of said note) forty seven dollars twenty five cents By reason whereof the said *282William became liable to pay the said Elijah the said sum of money contained in said note according to the tenor and effect of said note and being so liable he the said William in consideration thereof then and there undertook and faithfully promised the said Elijah to pay him the said sum of money contained in said note according to the tenor and effect of said note Yet the said William not regarding his aforesaid several promises and undertakings so by him made in his behalf as aforesaid but contriving and fraudulently intending craftily and subtally to deceive and defraud the said Elijah in this particular hath not as yet paid the said Elijah the said sum of money or any part thereof altho so to do he the said William was requested by the said Elijah afterwards towit on the same day and year aforesaid and often afterwards towit at Detroit aforesaid but he to pay the same hath hitherto wholly refused and still doth refuse to the damage of the said Elijah as he says $49.50 dollars[*] and thereof to recover the same with costs &c he brings suit &c E Brush in propria persona
Bond Richd Smyth to James Wilson
filed in Court 6 octber 1809
[Case 218, Paper 1]
Know all men by these presents that I Richard Smyth of Detroit in the Territory of Michigan am held and firmly bound unto James Wilson of the Province of Upper Canada in the sum of three hundred fifty dollars money of the United States to be paid to the Said James Wilson his certain atty his Executors or administrators To which payment well and truly to be made and done I bind myselfe my heirs Executors and administraters by these presents signed with my hand and sealed with my seal at Detroit in the said Territory of Michigan this 5th day of Octr 1809—the condition of the above obligation is such that whereas one James McGarvy hath sued and prosecuted out of the Supreme Court of the Territory his certain writ of Error upon a Judgment rendered in the District Court of Huron & Detroit *283District wherein the said James Wilson was plaintiff agl him the said James McGarvin defendant Now therefore if the said James McGarvy shall well and truly pay the amount of the recovery in the District Court and all costs and damages awarded in case the said Judgment shall be affirmed then this obligation to be void otherwise to be and remain in full force and virtue— Sealed & Deld in presence of— Richd Smyth
E Brush -Nr-Benaparte ■ jx.
James McGarvin defendant
James Wilson plaintiff
filed 7 august 1807
E Brush attny for defendant
[Case 218, DC Paper 4]
Territory of Michigan
IN THE DISTRICT COURT OF THE DISTRICT OF hurón & Detroit in the term of august 1807-
District of Huron & Detroit ss—And the Said James McGarvin by Elijah Brush his attorney comes and defends the wrong and injury when &c and Says that he did not undertake and promise, in manner and form as the Said James Wilson hath above thereof complained against him, and of this he puts himself upon his country, &c—And for further plea in this behalf— the Said James McGarvin by leave of the court here, for this purpose had and obtained, according to the form of the Statute in Such case made and provided Says that the Said James Wilson ought not to have or maintain his aforesaid action thereof against him the Said James McGarvin because he Saith that the Said Several causes of action in the Said Declaration mentioned did not, nor did any of them accrue to the Said James Wilson the plaintiff; at any time within the Space of five years next before the exhibiting the bill of the Said James Wilson; and this the Said James McGarvin is ready to verify. Wherefore he prays Judgment if the Said James Wilson ought to have or maintain his aforesaid action thereof against him &c—
E Brush Atty
James McGarvin puts in his place E Brush his attorney in the above plea and the Plff Likewise as to the plea above first pleaded—
Sol. Sibley

 Note: The amount first written was “fifty dollars.”]


[In the handwriting of Elijah Brush]


[In the handwriting of Elijah Brush]